Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s RCE amendment dated April 25, 2022.  Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Leise et al., U.S. Patent 10,891,694 B1 (2021).
As to claim 1, Leise et al. discloses a method, comprising: 
establishing a blockchain network among a plurality of transports currently in operation and a server via electronic communications on a wireless network, and replicating an append-only blockchain ledger of the blockchain network among the plurality of transports (Column 5, Lines 10-27, Column 24, Lines 21-63, Figure 11); 
receiving, by the server, an accident report of an accident involving a transport among the plurality of transports (Column 14, Lines 40-60); 
retrieving, by the server, at least one media file of a different transport associated with the accident report from the append-only blockchain ledger based on an accident report identifier included in the accident report from the transport (Column 14, Line 61 – Column 15, Line 11, Column 22, Lines 32-49, Column 24, Lines 21-42); 
analyzing, by the server, the at least one media file to determine a damage to assessment of the transport (Column 20, Lines 5-17, Column 22, Lines 15-31, Figure 10); 
identifying one or more different transports within a predetermined distance of the transport at a time of the accident (Column 35, Lines 36-47); 
executing a blockchain consensus to verify the damage assessment of the transport (Figure 2, Column 35, Lines 11-22, Column 4, Line 66 – Column 5, Line 44);
and 
storing the verified damage assessment onto the remote storage via the append-only blockchain ledger (Column 25, Lines 45-50).
Leise et al. does not disclose a consensus with the different transports.  Leise et al. discloses obtaining the information from nearby vehicles and performing a blockchain consensus of the information. 
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the embodiments disclosed by Leise et al. to perform the claim limitation in executing the blockchain consensus on the information from the nearby vehicles to obtain the same results.
As to claim 2, Leise et al. discloses the method of claim 1, and further discloses further comprising accessing media files on a remote storage from one or more transports associated with the at least one media file (Column 24, Lines 21-42, Figure 11, Column 14, Line 40 – Column 15, Line 11).
As to claim 3, Leise et al. discloses the method of claim 2, and further discloses further comprising combining portions of the media files that have timestamps within a preset range of a timestamp of the at least one media file (Column 13, Lines 15-31, Column 26, Lines 48-62, Column 28, Lines 20-29, Column 28, Lines 42-55).
As to claim 4, Leise et al. discloses the method of claim 3, and further discloses further comprising assessing the damage to the transport based on the combined portions of the media files (Column 22, Lines 15-31, Column 44, Lines 4-24).
As to claim 5, Leise et al. discloses the method of claim 4, and further discloses further comprising generating a damage assessment report (Column 25, Lines 45-50).
As to claim 6, Leise et al. discloses the method of claim 1, and further discloses further comprising accessing the at least one media file from the append-only blockchain ledger (Column 5, Lines 10-27, Column 24, Lines 21-63, Figure 11).
As to claim 7, Leise et al. discloses the method of claim 6, and further discloses comprising executing a transaction to store a damage assessment report on a ledger of the blockchain (Column 24, Lines 49-63, Column 25, Lines 45-50, Column 33, Lines 17-54).
As to claim 8, Leise et al. discloses a system, comprising:
a processor of a server (Column 10, Lines 7-19, Column 24, Lines 21-42);
a memory on which are stored machine readable instructions (Column 16, Line 65 – Column 17, Line 16) that when executed by the processor, cause the processor to:
establishing a blockchain network among a plurality of transports currently in operation and a server via electronic communications on a wireless network a wireless network, and replicating an append-only blockchain ledger of the blockchain network among the plurality of transports (Column 5, Lines 10-27, Column 24, Lines 21-63, Figure 11); 
receive an accident report of an accident involving a transport among the plurality of transports (Column 14, Lines 40-60); 
retrieve at least one media file of a different transport associated with the accident report from the append-only blockchain ledger based on an accident report identifier included in the accident report from the transport (Column 14, Line 61 – Column 15, Line 11, Column 22, Lines 32-49, Column 24, Lines 21-42);
analyze the at least one media file to determine a damage assessment of the transport (Column 20, Lines 5-17, Column 22, Lines 15-31, Figure 10); 
identify one or more different transports within a predetermined distance of the transport at a time of the accident (Column 35, Lines 36-47); 
execute a blockchain consensus to verify the damage assessment of the transport (Figure 2, Column 35, Lines 11-22, Column 4, Line 66 – Column 5, Line 44);
and
store the verified damage assessment onto the remote storage via the append-only blockchain ledger (Column 25, Lines 45-50).
Leise et al. does not disclose a consensus with the different transports.  Leise et al. discloses obtaining the information from nearby vehicles and performing a blockchain consensus of the information. 
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the embodiments disclosed by Leise et al. to perform the claim limitation in executing the blockchain consensus on the information from the nearby vehicles to obtain the same results.
As to claim 9, Leise et al. discloses the system of claim 8, and further discloses wherein the instructions are further to cause the processor to access media files on a remote storage from one or more transports associated with the at least one media file (Column 24, Lines 21-42, Figure 11, Column 14, Line 40 – Column 15, Line 11).
As to claim 10, Leise et al. discloses the system of claim 9, and further discloses wherein the instructions are further to cause the processor to combine portions of the media files that have timestamps within a preset range of a timestamp of the at least one media file (Column 13, Lines 15-31, Column 26, Lines 48-62, Column 28, Lines 20-29, Column 28, Lines 42-55).
As to claim 11, Leise et al. discloses the system of claim 10, and further discloses wherein the instructions are further to cause the processor to assess damage to the transport based on the combined portions of the media files (Column 22, Lines 15-31, Column 44, Lines 4-24).
As to claim 12, Leise et al. discloses the system of claim 11, and further discloses wherein the instructions are further to cause the processor to generate a damage assessment report (Column 25, Lines 45-50).
As to claim 13, Leise et al. discloses the system of claim 8, and further discloses wherein the instructions are further to cause the processor to access the at least one media file from the append-only blockchain ledger (Column 5, Lines 10-27, Column 24, Lines 21-63, Figure 11).
As to claim 14, Leise et al. disclose the system of claim 8, and further discloses wherein the instructions are further to cause the processor to execute a smart contract to execute a blockchain transaction to store a damage assessment report on the append-only blockchain ledger (Column 24, Lines 49-63, Column 25, Lines 45-50, Column 33, Lines 17-54).
As to claim 15, Leise et al. discloses a non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform: 
establishing a blockchain network among a plurality of transports currently in operation and a server via electronic communications on a wireless network a wireless network, and replicating an append-only blockchain ledger of the blockchain network among the plurality of transports (Column 5, Lines 10-27, Column 24, Lines 21-63, Figure 11);
receiving an accident report of an accident involving a transport among the plurality of transports (Column 14, Lines 40-60); 
retrieving at least one media file of a different transport associated with the accident report from the append-only blockchain ledger based on an accident report identifier included in the accident report from the transport (Column 14, Line 61 – Column 15, Line 11, Column 22, Lines 32-49, Column 24, Lines 21-42);
analyzing the at least one media file to determine a damage assessment of the transport (Column 20, Lines 5-17, Column 22, Lines 15-31, Figure 10); 
identifying one or more different transports within a predetermined distance of the transport at a time of the accident (Column 35, Lines 36-47); 
executing a blockchain consensus to verify the damage assessment of the transport (Figure 2, Column 35, Lines 11-22, Column 4, Line 66 – Column 5, Line 44); 
and 
storing the verified damage assessment via the append-only blockchain ledger (Column 25, Lines 45-50).
Leise et al. does not disclose a consensus with the different transports.  Leise et al. discloses obtaining the information from nearby vehicles and performing a blockchain consensus of the information. 
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the embodiments disclosed by Leise et al. to perform the claim limitation in executing the blockchain consensus on the information from the nearby vehicles to obtain the same results.
As to claim 16, Leise et al. discloses the non-transitory computer readable medium of claim 15, and further discloses further comprising instructions, that when read by a processor, cause the processor to access media files on a remote storage from one or more transports associated with the at least one media file (Column 24, Lines 21-42, Figure 11, Column 14, Line 40 – Column 15, Line 11).
As to claim 17, Leise et al. discloses the non-transitory computer readable medium of claim 16, and further discloses further comprising instructions, that when read by a processor, cause the processor to combine portions of the media files that have timestamps within a preset range of a timestamp of the at least one media file (Column 13, Lines 15-31, Column 26, Lines 48-62, Column 28, Lines 20-29, Column 28, Lines 42-55).
As to claim 18, Leise et al. discloses the non-transitory computer readable medium of claim 17, and further discloses further comprising instructions, that when read by a processor, cause the processor to assess damage to the transport based on the combined portions of the media files (Column 22, Lines 15-31, Column 44, Lines 4-24).
As to claim 19, Leise et al. discloses the non-transitory computer readable medium of claim 18, and further discloses further comprising instructions, that when read by a processor, cause the processor to generate a damage assessment report (Column 25, Lines 45-50).
As to claim 20, Leise et al. discloses the non-transitory computer readable medium of claim 19, and further discloses further comprising instructions, that when read by a processor, cause the processor to execute a blockchain transaction to store a damage assessment report the append-only blockchain ledger (Column 24, Lines 49-63, Column 25, Lines 45-50, Column 33, Lines 17-54).

Response to Arguments
Applicant's arguments filed March 25, 2022 have been fully considered but they are not persuasive. 
Applicant argued the amendments distinguish the prior art reference Leise et al. by including different transports that provide information to the transport.  
Leise et al. discloses obtaining the information from other vehicles nearby and performing a blockchain consensus on the different information.  It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the disclosures of Leise et al. and perform the blockchain consensus including the information obtained from the nearby vehicles, allowing the damage assessment to perform the same blockchain consensus on all of the data, allowing for the best information on the accident, which is often best viewed, and most accurate, from the perspective outside the vehicle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANDREW BERNS whose telephone number is (313)446-4892. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL BERNS
Primary Examiner
Art Unit 3663



/MICHAEL A BERNS/           Primary Examiner, Art Unit 3666